Citation Nr: 0404376	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  01-09 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1999 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been found to reopen a claim for service 
connection for the cause of the veteran's death.  

The case was previously before the Board in September 2002.  
At that time, the Board granted an application to reopen the 
claim for service connection for the cause of the veteran's 
death and ordered that an evaluation of the medical records 
be undertaken.  The case was then remanded by the Board in 
June 2003.  


FINDINGS OF FACT

1.	The veteran died in September 1967, at the age of 54.  The 
immediate cause of death was arteriosclerotic cardiovascular 
disease.

2.	At the time of the veteran's death, service connection was 
in effect for an anxiety disorder, rated 100 percent 
disabling, and the residuals of an appendectomy and the 
fracture of the left cuboid bone, both evaluated as 
noncompensable.  

3.	Cardiovascular disease was not manifested during service 
or until many years thereafter.  

4.	Cardiovascular disease was not causally related to a 
service-connected disorder.

5.	A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.	Arteriosclerotic cardiovascular disease was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.	Arteriosclerotic cardiovascular disease was not 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (2003).

3.	A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2001); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statements of the 
case.  The October 2001 statement of the case specifically 
informed the appellant of the VCAA and what evidence the VA 
would obtain.  In addition, the appellant was furnished a 
letter in September 2003 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The 
appellant has been afforded a VA medical opinion during the 
course of this claim and had the opportunity for a hearing on 
appeal.  The initial denial of an application to reopen the 
claim was made in 1998, prior to the enactment of the VCAA, 
and the application was granted, with the claim being 
reopened.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant, and 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The official death certificate shows that the veteran died in 
September 1974, at age 54.  The immediate cause of death was 
arteriosclerotic cardiovascular disease.  No autopsy was 
performed.  At the time of his death, service connection was 
in effect for an anxiety disorder, rated 100 percent 
disabling, and the residuals of an appendectomy and the 
fracture of the left cuboid bone, both evaluated as 
noncompensable.  

A review of the veteran's service medical records shows no 
diagnosis of cardiovascular disease.  Blood pressure readings 
recorded throughout his period of active duty included an 
elevated reading of 140/90 recorded in September 1944.  
(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  At that time, it 
was commented for clinical purposes that the veteran was 
excited and not seated.  Additional readings, recorded prior 
and subsequent to this September 1944 notation, included 
readings of 140/78 in May 1944; 158/80, December 1944; 
135/85, in September 1945; and 120/80 on examination for 
discharge from active duty.  That examination showed the 
veteran's cardiovascular system as "negative."  

An examination performed in connection with a period of 
hospitalization for observation and evaluation at a VA 
medical facility showed that there were no heart murmurs and 
the heart was not enlarged.  A period of hospitalization at a 
VA facility, dated in September 1952, showed a blood pressure 
reading of 120/80.  A period of hospitalization at a VA 
facility that began in December 1953 showed no complaint or 
manifestation of cardiovascular disease.  At that time, 
physical examination was noted to be within normal limits.  

The earliest manifestation of arteriosclerosis is found in a 
report of a period of hospitalization at a VA facility 
beginning in January 1957.  At that time, the veteran's blood 
pressure reading was 150/96 and the pertinent diagnosis was 
thromboangiitis obliterans (Burger's disease).  
Arteriosclerosis obliterans was diagnosed in 1961, 
hypertension was diagnosed in 1963, and arteriosclerotic 
heart disease is noted on an April 1967 report from the 
hospital of the United States Soldiers Home, which indicated 
that the disease was first diagnosed at that facility in 
October 1966.  There is no indication in any of these medical 
records that the veteran's cardiovascular disease was related 
to service or to a service-connected disorder.  

A statement dated in March 1998 was received from a 
registered nurse who also has a BS degree in psychology.  She 
indicated that she had reviewed the veteran's medical records 
and found numerous psychiatric diagnoses, symptoms and 
assessments had been made.  She also noted that the veteran 
had been found to be totally disabled due to a service-
connected anxiety disorder since 1967.  She rendered an 
opinion that the veteran died prematurely at age 54, of a 
"stress-related" disease, arteriosclerotic cardiovascular 
disease, after frequent and continuing physical and mental 
disease.  She noted that the veteran was diagnosed not just 
with anxiety, but with a variety of "draconian psychiatric 
labels."  She concludes that the veteran succumbed to 
stress-related disease, arteriosclerotic cardiovascular 
disease, linked to military service.  

An evaluation was conducted by VA in February 2003.  A 
psychologist reviewed the veteran's medical records in 
detail, including the March 1998 opinion reported above.  The 
psychologist rendered an opinion that the veteran's death due 
to arteriosclerotic cardiovascular disease was in no way 
related to, or contributed to by, his service connected 
anxiety disorder.  The examiner goes on to state that the 
veteran's chronic arteriosclerotic heart disease and ensuing 
death was most likely accounted for by his continued tobacco 
use, despite numerous medical warnings to decrease, and his 
high cholesterol level secondary to obesity, both of which 
are considered to be standard contributing factors in chronic 
heart disease.  It was further noted that the most recent 
compensation examination of record noted that the veteran was 
competent and without any cognitive impairment and that all 
of the evidence suggested that he was fully able to 
understand and comprehend the significance of the warnings to 
quit using tobacco and to lose weight.  Thus, there was, in 
the examiner's opinion, no causal link between the veteran's 
anxiety disorder and his death due to arteriosclerotic heart 
disorder that was considered to be more completely accounted 
for by a research-based connection between obesity and 
tobacco use.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131.  Service connection may 
also be granted for a chronic disease, i. e., 
arteriosclerotic heart disease, which is manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty. 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder.  38 C.F.R. § 3.310 (2002).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's death was the result of arteriosclerotic 
cardiovascular disease that was not shown to be manifested 
during service or until many years after the veteran's 
separation from active duty.  The isolated elevated blood 
pressure reading in service is not shown by the medical 
evidence of record to be an early manifestation of the 
cardiovascular disease.  Thus service connection on a direct 
or presumptive basis is denied.  

The appellant's main contention is that the veteran's anxiety 
caused or contributed to the arteriosclerotic cardiovascular 
disease that caused death.  It is noted that there is no 
evidence or contention regarding any contribution to the 
cause of death by the service connected appendectomy and 
cuboid fracture residuals.  Two opinions have been rendered 
regarding a possible relationship between the cardiovascular 
disease and the veteran's service-connected psychiatric 
disorder.  The first, rendered by a nurse with a BS degree in 
psychology, indicated that a relationship did exist.  The 
second, rendered by a psychologist with a PhD in psychology, 
indicated that the veteran's cardiovascular disease was more 
likely related to tobacco use and obesity and not in any way 
associated with the service-connected anxiety.  The Board 
finds the opinion of the psychologist to be the more credible 
of the two.  The rationale for the conclusions reached is 
more persuasive than that advanced by the nurse in 1998.  The 
latter does not address obesity and tobacco use.  And the 
credentials of the PhD in psychology are considered to be 
more significant than those of the R.N. with a B.S. in 
psychology.  Under these circumstances, service connection 
for the cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



